DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 11/09/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1 - 21 of US Application No. 17/092,947 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 10,848,553.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 21 of the U.S. Patent mentioned above, contain every element of claims 1 - 21 of the instant application and thus anticipate the claim of the instant application. Claims 1 - 21 of the instant application are therefore not patently distinct from claims 1 - 21 of the U.S. Patent No. 10,848,553 and as such are unpatentable over obvious-type double patenting. 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 and 17 - 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goeringer et al (US 2017/0206523; hereinafter Goeringer).
Regarding claim 1, Goeringer discloses a system for creating a decentralized network for real-time streaming, the system comprising: 
at least one broadcaster device configured to provide a stream to at least one subscriber device (a content publisher (broadcaster device) provides real-time video content (stream) to electronic devices of multiple subscribers by using decentralized financial and rights management within an ecosystem having an electronic network: paragraphs [0007], [0046], [0115], [0119], [0120], [0189]); 
at least one origin node device configured to establish a connection with the at least one broadcaster device for forwarding the stream (content distribution occurs between a content creator/publisher (broadcaster device) and a content provider (origin node device) that provides the content to subscribers: paragraphs [0007], [0109], [0113], [0120]); and 
at least one edge node device configured to: 
establish a connection with the at least one subscriber device (a provider transmits content through a content distributor to a second subscriber device via a first subscriber device (edge node device); paragraphs [0046], [0102], [0119], [0120]); 
receive the stream from the at least one origin device (a provider (origin device) transmits content through a content distributor to a second subscriber device via (receive) a first subscriber device; paragraphs [0046], [0102], [0119], [0120]); and 

wherein providing the stream from the at least one broadcaster device to the at least one subscriber device is controlled by blockchain (a blockchain system enables a content transaction by which content distribution occurs between a content creator/publisher (broadcaster device) and a content provider that provides the content to subscribers; paragraphs [0007], [0043], [0061], [0109], [0113], [0120]).
 Regarding claim 17, Goeringer discloses a system for creating a centralized network for real-time streaming (a centralized model of the system allows real-time video from the parties to first pass through the node before reaching the blockchain processor; paragraphs [0070], [0189]), the system comprising: 
at least one broadcaster device configured to provide a stream to at least one subscriber device (a content publisher (broadcaster device) provides real-time video content (stream) to electronic devices of multiple subscribers by using decentralized financial and rights management within an ecosystem having an electronic network; paragraphs [0007], [0046], [0115], [0119], [0120], [0139]); 
at least one origin node configured to establish a connection with the at least one broadcaster device for forwarding the stream (content distribution occurs between a content creator/publisher (broadcaster device) and a content provider (origin node device) that provides the content to subscribers; paragraphs [0007], [0109], [0113], [0120]); and 
establish a connection with the at least one subscriber device (a provider transmits content through a content distributor to a second subscriber device via a first subscriber device (edge node device) (paragraphs [0046], [0102], [0119], [0120]); 

provide the stream to the at least one subscriber device (a provider transmits content i through a content distributor to a second subscriber device (subscriber device) via a first subscriber device; paragraphs [0046], [0102], [0113], [0120]); 
wherein providing the stream from the at least one broadcaster device to the at least one subscriber device is controlled by a centralized stream manager (a centralized model of the system allows real-time video from the parties to first pass through the blockchain node before reaching the blockchain processor, where more control is provided to a content owner and/or service provider over CAC transactions between their subscribers; paragraphs [0070], [0072], [0189]) configured to elect the at least one origin node and the at least one edge node from a list of available nodes (the particular party that is selected to be the final node (edge node) can be predetermined, for example, by being the first licensee of a particular master content from a content owner or service provider who gains the benefit of additional control of the distribution of master content via a content provider (origin node), as such content is encumbered and transferred among clients and subscribers of service provider; paragraphs [0047], [0063], [0080]).
Regarding claim 20, Goeringer discloses a method for establishing a connection for streaming over a centralized network (a centralized model of the system allows real-time video from the parties to first pass through the node before reaching the blockchain processor; paragraphs [0070], [0189]), the method comprising: 
receiving, by a stream manager device, a request for an origin node or an edge node from an end user device (a provider (stream manager device) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select 
identifying, by the stream manager device, suitable nodes for the requesting end user device from a list of available nodes (a provider (stream manager device) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select other subscribers (list) from among available network associations (suitable) with whom they can agree to share content; paragraphs [0046], [0060], [0119], [0120], [0172]; 
selecting, by the stream manager device, at least one node from the suitable nodes (a provider (stream manager device) transmits content through a content distributor to a second subscriber device via a first subscriber device, where subscribers can select other subscribers from among available network associations (suitable) with whom they can agree to share content; paragraphs [0046], [0080], [011S], [0120], [0172]); and 
transmitting, by the stream manager device, the at least one node to the requesting end user device (a provider (stream manager) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select other subscribers from among available network associations with whom they can agree to share content; paragraphs [0046], [0080], [0119], [0120], [0172]).
Regarding claim 2, Goeringer discloses the system of claim 1, further comprising at least one relay node device configured to relay the stream between the at least one origin node device and the at least one edge node device (a provider (origin node device) transmits content through a content distributor (relay node device) to a second subscriber device via a first subscriber device (edge node device; paragraphs [6102], [0113], [0120]). 
Regarding claim 18, Goeringer discloses the system of claim 17, further comprising at least one relay node device configured to relay the stream between the at least one origin node device and the at 
Regarding claim 19, Goeringer discloses the system of claim 17, wherein the stream manager elects the at least one origin node and the at least one edge node from a list of available nodes based on geographic location of the at least one broadcaster device and the at least one subscriber device ([0109 - 0110], [0162], [0166], [0172], [0184]).
Regarding claim 21, Goeringer discloses the system of claim 20, wherein the end user device is a broadcast device or a subscriber device (in addition to being end points of the blockchain, individual customers, users, and subscribers can be active participants in the blockchain network; paragraph [0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 – 8 and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al (US 2017/0206523; hereinafter Goeringer) in view of Dornquast et al (US 2016/0094649).
Regarding claim 3, Goering discloses all the limitations in claim 2, but fails to specifically disclose the step of identifying suitable node devices for at least one of the at least one origin node device, the at least one edge node device, and the at least one relay node device from a list of available node devices using a logistical regression process.
Dornquast, in an analogous art, discloses identifying suitable node devices for at least one of the at least one origin node device, the at least one edge node device, and the at least one relay node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Goeringer to provide identifying suitable node devices from a list of available node devices using a logistical regression process as evidenced by Dornquast for the purpose of providing additional capabilities for enabling efficient and reliable content distribution.
Regarding claim 4, Goering and Dornquast disclose the system of claim 3, wherein the logistical regression process comprises determining at least one of a geographical position, a bandwidth score, a packet loss score, and an age and identifying the suitable nodes based on the least one of the geographical position, the bandwidth score, the packet loss score, and the age (Dornquast:  paragraphs [0074], [0191], [0197]). Same motivation as in claim 3.
Regarding claim 5, Goering and Dornquast disclose the system of claim 4, wherein the determining the geographical position comprises:
calculating a geographical position of a node based on the IP address of the node at a time of joining the decentralized network (Dornquast: paragraphs [0060], [0109]; Dornquast discloses that If the node has an internet routable internet protocol "iP” address, that address can be included in the connectivity information such as physical location);
associating a geographical value based on a geographical region of the geographical position (Dornquast: paragraph [0109]; Dornquast discloses that physical location and proximity to the target node are utilized to select a preferred participant node subset based on connectivity characteristics); and
Dornquast discloses that physical location and proximity' to the target node are utilized to select a preferred participant node subset based on connectivity characteristics). Same motivation as in claim 3.
  Regarding claim 6, Goering and Dornquast disclose the system of claim 4, wherein the determining the bandwidth score comprises:
monitoring bandwidth of transactions provided to a node (Dornquast: paragraph [0060]; Dornquast discloses that the connectivity information about the node can include connection quality information, such as latency or bandwidth metrics); 
calculating a sum of all the bandwidth of the transactions (Dornquast: paragraph [0110]; Dornquast discloses that the Authority can first sort the nodes based on the bandwidth measurement, and to the extent that there are ties, the Authority can break the ties based on latency, and break further ties with a third measurement, and in an example, each measurement can be weighted and combined to arrive at an overall score used for sorting the nodes, and the measurements can be normalized to a single value range and combined); and 
dividing the sum by a sum of all transactions generates after the node joined the decentralized network (Dornquast: paragraph [0110]; Dornquast discloses that the Authority (after the node joined the decentralized network) can first sort the nodes based on the bandwidth measurement (transaction), and to the extent that there are ties, the Authority can break the ties based on latency, and break further ties with a third measurement, and in an example, each measurement can be weighted and combined to arrive at an overall score used for sorting the nodes, and the measurements can be normalized (dividing the sum by a sum of all transactions) to a single value range). Same motivation as in claim 3.


calculating a sum of all packet losses reported by neighbor nodes for a node (Dornquast: paragraphs [0053], [0130]; Dornquast discloses that each participant node may calculate one or more network metrics that describe a reliability of the network connection between itself and the other participant nodes, where devices with limited resources are not very reliable for transfer of events or block data, where the data channel may collate data into transmission packages); and 
dividing the sum by a total number of transactions performed by the node (Dornquast: paragraphs [0053], [0122], [0130], [0193]; Dornquast discloses that each participant node may calculate one or more network metrics that describe a reliability' of the network connection between itself and the other I participant nodes, where devices with limited resources are not very reliable for transfer of events or block data, where the data channel may collate data into transmission packages, where each algorithm's individual score for a request element (transaction) may be normalized, weighted, and combined with scores from the other algorithms). Same motivation as in claim 3.
Regarding claim 8, Goering and Dornquast disclose the system of claim 4, wherein the determining the age comprises an amount of time that has elapsed since a most recent stream was delivered by a node (Dornquast: paragraphs [0130], [0132]; Dornquast discloses that each participant node may calculate one or more network metrics that describe a bandwidth, reliability, or latency of the network connection between itself and the other participant nodes in the collection when retrieving event Information or file information, a particular node may broadcast the request to all connected nodes and may fulfil! the request from the first node that replies, where a node with low latency may respond quickly and therefore may respond first). Same motivation as in claim 3.


obtaining, by an end user device, a list of available nodes from a blockchain (in addition to being end points of the blockchain, individual customers, users, and subscribers (end user device) can be active participants (list of available nodes) in the blockchain network; paragraph [0147]); 
identifying, by the end user device, suitable nodes from the list of available nodes (a provider transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select other subscribers from among available network associations (suitable) with whom they can agree to share content (paragraphs [0046], [0080], [0119], [0120], [0172]); 
selecting, by the end user device, at least one node from the suitable nodes (a provider transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select other subscribers from among available network associations (suitable) with whom they can agree to share content; paragraphs [0046], [0080], [0119], [0120], [0172]); 
identifying, by the end user device, suitable proxy' nodes from the list of available nodes (a provider (proxy node) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device, where subscribers can select other subscribers from among available network associations (suitable) with whom they can agree to share content; paragraphs [0048], [0080], [0119], [0120], [0172]); 
selecting, by the end user device, at least one proxy node from the suitable proxy nodes (a provider (proxy node) transmits content through a content distributor to a second subscriber device (end user device) via a j first subscriber device, where subscribers can select other subscribers from 
connecting, by the end user device, to the at least one proxy node (a provider (proxy node) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device; paragraphs [0046], [0102], [0119], [0120]); 
connecting, by the at least one proxy node, to the at least one node (a j provider (proxy node) transmits content through a content distributor to a second subscriber device via a first subscriber device (one node); paragraphs [0046], [0102], [0119], [0120]); and 
updating a blockchain to reflect relationships between the end user device and the J at least one proxy node and between the at least one proxy node and the at least one node (a blockchain system enables a content transaction by which content distribution occurs between a content creator/publisher and a content provider (proxy) that provides the content to subscribers (end user device; one node), where the blockchain notifies observers of the presence of a new transaction which includes providing alerts to relevant nodes, where new transactions are appended to the determined blockchain; paragraphs [0007], j [0048], [0061], [0068], [OIOS], [0103], [0113], [0120]); 
wherein the at least one proxy node establishes a connection between the end user f device and the at least one node (a provider (proxy node) transmits content through a content distributor to a second subscriber device (end user device) via a first subscriber device (one node); paragraphs [0046], [0102], [0119], [0120]). 
Goeringer fails to disclose selecting a node using logical regression; and 
selecting a node using a verifiable random function. 
However, Dornquast discloses, selecting a node using logical regression (participant peer (relay) nodes can include measurements of bandwidth to order or prefer nodes for connections, and 
selecting a node using a verifiable random function (a target node can decide using a random decision (random function) which of a subset of preferred participant nodes that the target node will connect with by using a particular policy (verifiable); paragraph [0112]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Goering to provide identifying suitable node devices using a logistical regression process and also by a verifiable random function, as taught by Dornquast, in order to provide additional capabilities for enabling efficient and reliable content distribution.
Regarding claim 13, Goeringer in view of Dornquast discloses the method of claim 12. Additionally, modified Goeringer discloses, wherein the at least one node is one of an edge node and an origin node (a provider transmits content through a content distributor to a second subscriber device via a first subscriber device (one node is an edge node); paragraphs [0046], [0102], [0119], [0120]).
Regarding claim 14, Goeringer in view of Dornquast discloses the method of claim 12. Additionally, Goeringer discloses, wherein the end user device is one of a broadcaster device and a subscriber device (in addition to being and points of the blockchain, individual customers, users, and subscribers can be active participants in the blockchain network; paragraph [0147]).
Regarding claim 15, Goeringer in view of Dornquast discloses the method of claim 12. Additionally, modified Goeringer discloses, further comprising selecting, by the end user device, a backup node for the at least one node from the suitable nodes (nodes in a particular collection may choose to connect with each other in a peer-to-peer fashion, and these connections may be utilized to exchange data with these other nodes, where this node-to-node data exchange allows for the data distribution system to operate in a distributed, fault tolerant way that does not rely upon a centralized server which is a single point of failure, and accordingly, each peer can fully operate with a connection 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Goeringer to provide identifying a node using a verifiable random function, as taught by Dornquast, in order to provide additional capabilities for enabling efficient and reliable content distribution. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al (US 2017/0206523; hereinafter Goeringer) in view of Johnson et al (US 20150002619; hereinafter Johnson).
Regarding claim 9, Goeringer discloses all the limitations in claim 1, but fails to specifically disclose that at least one proxy node device configured to establish communications between the at least one origin node device and the at least one broadcaster for use in a WebRTC protocol.
Johnson, in an analogous art, discloses that at least one proxy node device configured to establish communications between the at least one origin node device and the at least one broadcaster for use in a WebRTC protocol (paragraphs [0026 – 0027]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Goeringer by having at least one proxy node device configured to establish communications between the at least one origin node device and the at least one broadcaster for use in a WebRTC protocol as evidenced by Johnson for the purpose of providing an efficient and highly reliable content distribution using various types of communication formats.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al (US 2017/0206523; hereinafter Goeringer) in view of Johnson et al (US 20150002619; hereinafter Johnson), and further in view of Reddy et al (US 2016/0269365; hereinafter Reddy).
Regarding claim 10, Goeringer and Johnson disclose all the limitations in claim 9, but fails to specifically disclose that the WebRTC protocol is utilized to implement a double layer encryption comprising a first layer of encryption through the Wert protocol using Datagram Transport Layer Security (DTLS) and a second layer of encryption transmitting a Digital Rights Management (DRM) key through a data channel of Wert.
Reddy, in an analogous art, discloses that the Wert protocol is utilized to implement a double layer encryption comprising a first layer of encryption through the WebRTC protocol using Datagram Transport Layer Security (DTLS) and a second layer of encryption transmitting a Digital Rights Management (DRM) key through a data channel of Wert (paragraphs [0025], [0035 - 0036], [0039], [0110]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Goeringer and Johnson by utilizing a WebRTC protocol to implement a double layer encryption comprising a first layer of encryption through the Wert protocol using Datagram Transport Layer Security (DTLS) and a second layer of encryption transmitting a Digital Rights Management (DRM) key through a data channel of WebRTC as evidenced by Reddy for the purpose of providing additional capabilities for enabling secure and reliable content distribution using various types of applications and communication formats.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al (US 2017/0206523; hereinafter Goeringer) in view of Wolfram et al (US 2014/0098850; hereinafter Wolfram).

Wolfram, in an analogous art, discloses a transcoder configured to provide a Multiple Bitrate (MBR) to create multiple streams with different bitrates through the at least one origin node (paragraphs [0023] and [0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Goeringer by providing a transcoder configured to provide a Multiple Bitrate (MBR) to create multiple streams with different bitrates through the at least one origin node as evidenced by Wolfram for the purpose of enabling secure and reliable content distribution using various types of applications and communication formats.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al (US 2017/0206523; hereinafter Goeringer) in view of Dornquast et al (US 2016/0094649), and further in view of Johnson et al (US 20150002619; hereinafter Johnson).
Regarding claim 16, Goeringer and Dornquast disclose all the limitations in claim 12, but fail to specifically disclose that the connection is a WebRTC connection.
Johnson, in an analogous art, discloses that the connection is a WebRTC connection (paragraphs [0026 – 0027]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to modify the teachings of Goeringer and Dornquast by utilizing a WebRTC connection as evidenced by Johnson for the purpose of providing an efficient and highly reliable content distribution using various types of communication formats.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KRAEMER et al (US 20170277909) discloses a cryptographically provable zero-knowledge content distribution network.
Zhang et al (US 2019/0089760) discloses systems and methods for real-time content creation and sharing in a decentralized network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
  



/YVES DALENCOURT/Primary Examiner, Art Unit 2457